ICJ_160_NuclearDisarmament_MHL_GBR_2014-06-16_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                       (MARSHALL ISLANDS v. UNITED KINGDOM)


                               ORDER OF 16 JUNE 2014




                                   2014
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. ROYAUME-UNI)


                            ORDONNANCE DU 16 JUIN 2014




4 CIJ1067.indb 1                                              16/04/15 13:19

                                               Official citation :
                           Obligations concerning Negotiations relating to Cessation
                           of the Nuclear Arms Race and to Nuclear Disarmament
                         (Marshall Islands v. United Kingdom), Order of 16 June 2014,
                                          I.C.J. Reports 2014, p. 468




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                         (Iles Marshall c. Royaume-Uni), ordonnance du 16 juin 2014,
                                            C.I.J. Recueil 2014, p. 468




                                                                                1067
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071181-4




4 CIJ1067.indb 2                                                                            16/04/15 13:19

                                                     16 JUNE 2014

                                                         ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                    (MARSHALL ISLANDS v. UNITED KINGDOM)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                        (ÎLES MARSHALL c. ROYAUME-UNI)




                                                     16 JUIN 2014

                                                   ORDONNANCE




4 CIJ1067.indb 3                                                    16/04/15 13:19

                                                                                         468




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2014                                         2014
                                                                                                  16 juin
                                                 16 juin 2014                                   Rôle général
                                                                                                  no 160

            OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                    CONCERNANT LA CESSATION
               DE LA COURSE AUX ARMES NUCLÉAIRES
                  ET LE DÉSARMEMENT NUCLÉAIRE
                                 (ÎLES MARSHALL c. ROYAUME‑UNI)




                                              ORDONNANCE


                 Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice-président ;
                            MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                            Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                            Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ;
                            M. Couvreur, greffier.


                     La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 du Statut de la Cour et les articles 44, 45, paragraphe 1,
                 48 et 49 de son Règlement,
                   Vu la requête enregistrée au Greffe de la Cour le 24 avril 2014, par
                 laquelle la République des Iles Marshall a introduit une instance contre le
                 Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord à raison de
                 manquements allégués aux obligations concernant la cessation de la
                 course aux armes nucléaires à une date rapprochée et le désarmement
                 nucléaire ;
                   Considérant que, le jour même du dépôt de la requête, un exemplaire
                 original de celle‑ci a été transmis au Royaume‑Uni ;

                                                                                           4




4 CIJ1067.indb 137                                                                                    16/04/15 13:19

                        armes nucléaires et désarmement (ordonnance 16 VI 14)                469

                    Considérant que, dans leur requête, les Iles Marshall ont désigné
                 comme coagents aux fins de l’affaire S. Exc. M. Tony A. deBrum et
                 M. Phon van den Biesen ; et que le Royaume‑Uni a désigné comme
                 agent M. Iain Macleod et comme agents adjoints Mme Catherine Adams
                 et M. Shehzad Charania ;
                    Considérant que, au cours d’une réunion que le président de la Cour a
                 tenue, conformément à l’article 31 de son Règlement, avec les représen-
                 tants des Parties le 11 juin 2014, ceux‑ci ont exposé les vues de leurs gou-
                 vernements respectifs quant aux délais nécessaires aux fins de la
                 préparation des premières pièces de la procédure écrite et sont convenus
                 qu’un délai de neuf mois serait approprié pour la préparation du mémoire
                 et pour celle du contre‑mémoire ;
                    Compte tenu de l’accord des Parties,
                   Fixe comme suit les dates d’expiration des délais pour le dépôt des
                 pièces de la procédure écrite :
                   Pour le mémoire de la République des Iles Marshall, le 16 mars 2015 ;

                   Pour le contre‑mémoire du Royaume‑Uni de Grande‑Bretagne et d’Ir-
                 lande du Nord, le 16 décembre 2015 ;
                   Réserve la suite de la procédure.

                    Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le seize juin deux mille quatorze, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement de la République des Iles Marshall
                 et au Gouvernement du Royaume‑Uni de Grande‑Bretagne et d’Irlande
                 du Nord.

                                                                           Le président,
                                                                    (Signé) Peter Tomka.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.




                                                                                               5




4 CIJ1067.indb 139                                                                                  16/04/15 13:19

